DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wiping device” in claim 1, associated with an air knife (Figs. 1, 8; p. 3, lines 7-10).
“air cooling device” in Claims 1 and 10, not clearly associated with a structure. The specification mentions the term “cooling chamber” (specification, p. 10, lines 2-4), but the description of Fig. 7, a graph, does not connect it with “air cooling device.,” and the description of Fig. 7 on p. 20 seems to suggest the measurements are taken in the oxidation process chamber, not a “cooling chamber.” The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires” (p. 18, lines 3-6); however, nozzles are also not clearly associated with “cooling device” or “air cooling device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 requires BOTH that a steel sheet is inserted in the chamber at a temperature in the range of 385 C to 410 C and is removed at a temperature of between 380 C to 400 C (from Claim 9) AND ALSO that the galvanizing bath has a temperature of between 440 C and 460 C and the steel sheet is immersed in at a temperature in a range of 410 C to 470 C (Claim 10). The specification describes the invention to include that one embodiment in which a temperature at which the steel sheet is immersed is in the range of 385 to 4100 C and removed in a range of 380 C to 400 C (p. 8, lines 2-7) and an embodiment in which the steel sheet is immersed at a temperature in the range of 410 C-470 C (p. 8, lines 8-14). Applicant has amended Claim 9 to change the word “immersed” to “inserted” while leaving the word “immersed” in Claim 10 as “immersed.” The specification does not use the word “inserted,” but rather uses the term “immersed” in both cases. By inconsistently changing the word from “immersed” to “inserted” in Claim 9 but not in Claim 10, Applicant has created the impression of a distinction between a step of inserting a steel sheet and immersing it although no such distinction is found in the specification. If the word “immersed” in Claim 9 should be interpreted as “inserted,” it should be interpreted also in Claim 10 as “inserted” to maintain a consistent interpretation and to avoid equivocation. The specification as originally-filed fails to describe an invention in which a steel sheet is BOTH inserted/ immersed in the chamber at a temperature in the range of 385-410 and removed at a temperature in the range of 380 to 400 C and also immersed in a galvanizing bath, which has a temperature of 440-460 C, at a temperature of 410-470 C.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the limitation “air cooling device” in line 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification uses the term “cooling chamber” in reference to Fig. 7 on p. 10, lines 2-4, elsewhere the description of Fig. 7 suggests that what is called “cooling chamber” on p. 10 is the oxidation process chamber (e.g. p. 20 discusses the ozone concentration as a function of high voltage which occurs in the oxidation chamber, not in a “cooling chamber.” The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires” (p. 18, lines 3-6); however, nozzles are also not clearly associated with the recited “cooling device” or “air cooling device,” and it is not clear whether nozzles as structures which “cool the steel sheet faster” are in addition to the recited “air cooling device”). Examiner considers the broadest reasonable interpretation to include any structure capable of cooling with air, including, but not limited to, a cooling chamber or nozzles.
   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In Claim 10, the limitation “air cooling device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification uses the term “cooling chamber” in reference to Fig. 7 on p. 10, lines 2-4, elsewhere the description of Fig. 7 suggests that what is called “cooling chamber” on p. 10 is the oxidation process chamber (e.g. p. 20 discusses the ozone concentration as a function of high voltage which occurs in the oxidation chamber, not in a “cooling chamber.” The specification also states that “it is possible to cool the steel sheet faster by installing nozzles on the rear side of the tungsten wires” (p. 18, lines 3-6); however, nozzles are also not clearly associated with “cooling device” or “air cooling device,” and it is not clear whether nozzles as structures which “cool the steel sheet faster” are in addition to the recited “air cooling device”). Also, it is not clear whether “cooling device” includes “air.” Examiner considers the broadest reasonable interpretation to include any structure capable of cooling, including, but not limited to, a cooling chamber, nozzles, or air.
   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 recites the limitation “the steel sheet is immersed.” The limitation is indefinite, because it is not clear what is meant by the term “immersed.” In Claims 9 and 14, the term “immersed” has been amended to read “inserted.” The specification does not use the term “insert.” Since Applicant has changed the term “immersed” in Claim 9 to read “inserted,” it is not clear whether the term “immersed” in Claim 10 should also be interpreted as “inserted.” There is no evidence in the specification that the term “immersed” has been used to mean different actions. It is also not clear whether Applicant intended to make a distinction between the words “immersed” and “inserted” in the claims or whether he is using them interchangeably; the specification does not clearly make such a distinction. For consistency, Examiner considers the term “immersed” to include the meaning “inserted,” since Applicant has interpreted “immersed” to include “inserted.”
Claim 4 is rejected as depending from rejected Claim 1.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 requires that the galvanizing bath have a temperature of 440-460 C and that a steel sheet is immersed in the galvanizing bath at a temperature of 410-470 C, while Claim 9, from which it depends, requires that the steel sheet is inserted is 385-410 C. The specification describes the invention to include that one embodiment in which a temperature at which the steel sheet is immersed is in the range of 385 to 4100 C and removed in a range of 380 C to 400 C (p. 8, lines 2-7) and an embodiment in which the steel sheet is immersed at a temperature in the range of 410 C-470 C (p. 8, lines 8-14). The specification nowhere describes the invention to include inserting the steel sheet at the temperature. Since the specification does not use the term “inserted,” but “immersed,” the substitution by Application of the word “inserted” for “immersed” would have required Applicant to interpret the word “immersed” to include “inserted.” Since Applicant has interpreted the word “immersed” in Claim 9 to mean “inserted,” it should be interpreted also in Claim 10 as “inserted” to maintain a consistent interpretation and to avoid equivocation. Because the term “immersed” was interpreted by Applicant in Claim 9 to mean “inserted,” consistency, absent evidence that the same word is used to mean different things, requires that the word “immersed” in Claim 10 also mean “inserted.” Because the step of immersing/ inserting in Claim 10 does not include a temperature range within the range required by Claim 9, it does not properly depend from Claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 6, 8-9, and 11-14 are allowed.
Claims 1, 4, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for allowance and indication of allowable subject matter: 
Regarding Claim 1, none of the references cited in this action teach or suggest a box-shaped chamber main body through which a steel sheet passes a central portion of a main body and an ozone generator provided to face a front surface and a back surface of the steel sheet passing through the central portion of the chamber main body. No other prior art which teaches or suggests this claimed combination of features has been identified as of the time of this Office Action. 
Regarding Claim 6, no prior art which teaches or suggests a corona discharge ozone generator for forming an oxide film has been identified as of the time of this Office Action. 
Response to Arguments
Applicant’s amendment to the drawings, filed 9 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s claim amendment, filed 9 August 2022, with respect to the rejection of Claims 6, 8-9, and 11-14 under 35 USC 112(b) for indefiniteness and under 35 USC 103 for obviousness have been fully considered and are persuasive.  The rejection of Claims 6, 8-9, and 11-14 under 35 USC 112(b) has been withdrawn.
Applicant's arguments filed 9 August 2022 with respect to the rejection of Claims 1, 4, and 10 under 35 USC 112(b) have been fully considered but they are not persuasive.
In response to Applicant’s argument that although the written description fails to disclose the corresponding structure, material, 9or acts for performing the entire claimed function, “’an air cooling device’ is generally recognized as a device that perform (sic) cooling by inducing air flow using fans, etc. in the art and that the term itself implies a structure (Remarks, p. 8), the argument is not persuasive, since the term “device” is generic and thus does not in fact imply a structure. That it is accompanied by a function, “air cooling” does not imply additional structure but a function of a generic placeholder. Although Appellant argues that it should include a fan, under 35 USC 112(f) means-plus-function (or alternatively, generic placeholder-plus-function) limitations are limited to structures which the specification clearly associates with the claimed limitation (“air cooling device”) and functional equivalents as explained in section “Claim Interpretation” above. The specification fails to clearly associate the limitation with sufficient structure and is thus rejected under 35 USC 112(b) for indefiniteness. As further explained in sections “Claim Interpretation” and “Claim Rejections - 35 USC § 112,” Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Applicant has neither amended the claims or written description nor provided sufficient evidence to show that a fan is implicitly or inherently set forth in the written description of the specification as a corresponding structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712